Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veskovic (US 2013/0063047 A1, hereinafter referred to as Veskovic).
Regarding claim 1, Veskovic discloses a lamp control system (Figs. 1, 2), comprising: an LED light source assembly (102), an AC input end (104), an on-off switch (106), an EMI filter circuit (110), a rectifier filter circuit (110), a buck circuit (120, paragraph [0037]), a rectifier output circuit (130), a voltage stabilizing circuit (150), and a control circuit (140); wherein, the EMI filter circuit is connected to the AC input end through the on-off switch (see Fig. 1); the EMI filter circuit, the rectifier filter circuit, the buck circuit, and the rectifier output circuit are electrically connected in sequence (see Fig. 2); the rectifier filter circuit, the voltage stabilizing circuit, the control circuit, and the buck circuit form a closed- loop circuit (see Fig. 2), the rectifier output circuit (130) is electrically connected to the LED light source assembly (102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veskovic in view of Xiong et al. (US 9,674,907 B1, hereinafter referred to as Xiong).
Regarding claim 2 Veskovic discloses all the features and limitations as discussed above but does not disclose wherein the EMI filter circuit comprises a first capacitor, a second capacitor, a third capacitor, and a common mode inductor; the first capacitor is connected in series with the second capacitor to form a capacitor group; the capacitor group is connected in parallel with the third capacitor to form a first differential mode inductor.
However, Xiong discloses the EMI filter circuit (22, Fig. 2) comprises a first capacitor (MOV2), a second capacitor (MOV3), a third capacitor (MOV1), and a common mode inductor (L1); the first capacitor is connected in series with the second capacitor (MOV2, MOV3) to form a capacitor group; the capacitor group is connected in parallel with the third capacitor (MOV1) to form a first differential mode inductor (MOV1, MOV2, MOV3, L1).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the RFI Filter of Veskovic with the input surge protection circuit as taught by Xiong in order to protect the circuit from surge damage and to clamp the voltage for associated high voltage surges (col. 3, line 64 – col. 4, line 7).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veskovic in view of Zeng et al. (CN 112233888 A, hereinafter referred to as Zeng).

    PNG
    media_image1.png
    289
    403
    media_image1.png
    Greyscale

Regarding claim 3 Veskovic discloses all the features and limitations as discussed above but does not disclose wherein the rectifier filter circuit comprises a rectifier bridge, a first film capacitor, a second film capacitor, and a second differential mode inductor; the rectifier bridge is connected to the EMI filter circuit, the second differential mode inductor is connected to the rectifier bridge, a first end of the first film capacitor is connected to a first end of the second differential mode inductor, a first end of the second film capacitor is connected to a second end of the second differential mode inductor, and second ends of the first film capacitor and the second film capacitor are both grounded.
However, Zeng discloses the rectifier filter circuit (see annotated Fig. 3 above) comprises a rectifier bridge (BR, annotated Fig. 3 above), a first film capacitor (C1, thin film capacitor is on the alternating current side), a second film capacitor (C2, thin film capacitor is on the alternating current side), and a second differential mode inductor (L1); the rectifier bridge is connected (indirectly) to the EMI filter circuit, the second differential mode inductor (L1) is connected to the rectifier bridge, a first end of the first film capacitor (C1) is connected to a first end of the second differential mode inductor, a first end of the second film capacitor (C2) is connected to a second end of the second differential mode inductor, and second ends of the first film capacitor and the second film capacitor are both grounded.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the rectifier filter circuit of Veskovic with the rectification filter circuit (see annotated Fig. 3 above) as taught by Zeng in order to inhibit electromagnetic interference of the power grid (P. 7, 15-26).

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Acatrinei.(US 2014/0300274 A1) discloses near unity power factor long life low cost LED lamp retrofit system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844